           Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 1 of 38




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 In re:

 ALEXANDER BERNARD KASPAR

                                         Debtor.

 -----------------------------------------------------
                                                             No. 20-CV-393 (KMK)
 TOWN OF PUTNAM VALLEY,
                                                                   OPINION
                                     Appellant,

           v.

 ALEXANDER BERNARD KASPAR,

                                      Appellee.


Appearances:

Lewis D. Wrobel, Esq.
Anthony C. Carlini , Jr., Esq.
Handel & Carlini, LLP
Poughkeepsie, NY
Counsel for Appellant

Matthew M. Cabrera, Esq.
M. Cabrera & Associates, PC
Goshen, NY
Counsel for Appellee

KENNETH M. KARAS, District Judge:

          The Town of Putnam Valley (“Appellant” or the “Town”) appeals from the December 16,

2019 Order of the Bankruptcy Court for the Southern District of New York (the “Bankruptcy

Court”), which removed a state court-appointed receiver and reinstated the automatic stay

pursuant to 11 U.S.C. § 362(a). (See Am. Not. of Appeal 1 (Dkt. No. 5).) Alexander Bernard



                                                         1
         Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 2 of 38




Kaspar (“Appellee” or “Kaspar”) has moved to dismiss the appeal for lack of jurisdiction and

lack of standing. (See generally Appellee’s Mot. To Dismiss Appeal (“Appellee’s Mot.”) (Dkt.

No. 12).) For the reasons that follow, Appellee’s Motion is denied.

                                         I. Background

       A. Factual Background

       The following facts are drawn from the Parties’ submissions on appeal, including the

certified record.

               1. The Town’s Enforcement Action Against Kaspar

       The instant Motion is the latest volley in a bitter, enduring dispute between Kaspar and

the Town. The origins of this dispute can be traced to sometime in 2005, when Kaspar and his

wife, Grace DeLibero (“DeLibero”), allegedly began to operate an “illegal land fill” on a portion

of their property in the Town of Putnam Valley. (See Appellee’s Mot. Ex. C (Aff’n of Robert C.

Lusardi, Esq., in Supp. of Mot. for Relief from Automatic Stay (“Lusardi Aff’n”)) ¶ 3 (Dkt. No.

12-3).) According to the Town, Kaspar conducted a range of illegal activities on his property,

including:

       logging the property, cutting trees in the wetlands and wetland buffers, using heavy
       track machinery in the wetlands, conducting a ‘dumping operation’ on the property,
       removing stonewalls for sale, processing and disposal of wastes, materials,
       processing and sales, landfilling, land clearing, site development and excavation
       and related commercial industrial activities all without permits required by the
       [Town] Code.

(Reply Aff’n of Robert C. Lusardi, Esq., in Further Supp. of Mot. for Relief from Automatic

Stay (“Lusardi Reply Aff’n”) ¶ 4 (Bankr. Dkt. No. 45)); see also Lusardi Aff’n ¶ 3 (stating that

“[i]tems of household refuse, tree stumps, construction demolition debris, and other substances

were brought on to the property by carters, landscaping companies, and others” over a multiyear




                                                2
           Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 3 of 38




period).) 1 Subsequent inspections by local enforcement officers, state environmental officials,

and even two state court judges would confirm the considerable scope of damage to the property.

(See Mot. for Relief from Automatic Stay Ex. I (“Grossman Op.”), at 4 (Bankr. Dkt. No. 26-10)

(noting a Town enforcement officer’s 2007 description of a “dumping operation that measured

‘almost 300 feet long and 10-15 feet high’ and ‘included stumps, branches, woody material,

construction and demolition debris and household garbage’”); id. at 6 (noting that by 2013,

testing performed by the New York State Department of Environmental Conservation (the

“NYSDEC”) had “revealed the presence of known carcinogens linked to various types of cancer,

cardiovascular disease[,] and developmental impacts on one of the [tax] parcels”); Lusardi Reply

Aff’n ¶ 18 (noting that after visiting the site himself, State Court Justice Francis A. Nicolai wrote

in a February 21, 2012 Decision and Order that “[t]he visible debris included various materials,

including plastics, porcelain, and tree stumps and raised issues of waste disposal beyond those

related to timber and forestry”); id. ¶ 23 (noting that in a 2011 report, a state court-appointed

receiver described “debris [that] was buried 20 feet deep,” including “plastic bags, nitrile gloves,

steel angle iron, steel pipe, plastic pipe, asphalt, lumber, ash[-]like material, buried [and]

unprocessed [construction and debris] fill, concrete[,] and so forth”).) 2




       1
        References to the Bankruptcy Docket refer to Bankruptcy Petition No. 18-36862 in the
U.S. Bankruptcy Court for the Southern District of New York (Poughkeepsie).
       2
         The “Grossman Opinion,” attached as Exhibit I to the Town’s Motion for Relief from
the Automatic Stay filed in the Bankruptcy Court, is a 2018 opinion by the Honorable Victor G.
Grossman, Justice of the Supreme Court, Putnam County (“Justice Grossman”), that helpfully
recounts the long and tortuous history of the underlying litigation between Kaspar and the Town.
See Town of Putnam Valley v. Thomas, Index No. 627/2006 (Sup. Ct. Putnam Cty. Sept. 27,
2018).



                                                   3
           Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 4 of 38




       After Kaspar failed to comply with the Town’s violation notices, the Town brought suit

on May 22, 2006, seeking to enjoin Kaspar from further despoiling the property. (Lusardi Reply

Aff’n ¶ 5; Grossman Op. 4.) On March 5, 2007, the late Honorable Andrew P. O’Rourke, then a

Supreme Court Justice in Putnam County, granted the Town’s preliminary injunction, which was

subsequently affirmed by the Appellate Division, Second Department (the “Second

Department”), on April 18, 2008. (Lusardi Aff’n ¶ 4; Grossman Op. 5.) While his appeal to the

Second Department was pending, however, Kaspar continued operating his private landfill.

(Lusardi Aff’n ¶ 5; Lusardi Reply Aff’n ¶ 8; Grossman Op. 5.) 3 Indeed, Kaspar apparently

carried on, undeterred, even after the Second Department upheld the injunction in April 2008,

and after the Town initiated contempt proceedings on May 5, 2008. (Lusardi Aff’n ¶ 6; Lusardi

Reply Aff’n ¶¶ 9–10; Grossman Op. 5.) Finally, after a hearing on the Town’s application for

contempt, Kaspar entered into a settlement agreement that was reduced to an Order and

Judgment (the “Consent Order”) signed by Justice O’Rourke on March 12, 2009. (Lusardi Aff’n

¶ 6; Lusardi Reply Aff’n ¶ 11; Grossman Op. 5.) Among other provisions, the Consent Order (i)

stated that Kaspar’s activities violated municipal law, (ii) ordered that various heavy machinery

and equipment be removed from the property, (iii) required Kaspar and his wife to submit a

restoration plan, and (iv) directed that the property “be restored and remediated in accordance

with regulations of the [NYSDEC].” (Grossman Op. 5; see also Lusardi Aff’n ¶ 6 (noting that,

pursuant to the terms of the Consent Order, Kaspar “agreed to cleanup [sic] the illegal landfill in

accordance with a remediation plan approved by the [c]ourt”); Lusardi Reply Aff’n ¶ 13 (noting

that the Consent Order directed Kaspar to “cease and desist all activities on the property”).)




       3
       Kaspar had successfully stayed the injunction pending his appeal to the Second
Department. (Lusardi Reply Aff’n ¶ 8.)


                                                 4
         Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 5 of 38




        But the saga was just beginning. Despite having consented to Justice O’Rourke’s

Consent Order in March 2009, Kaspar then objected to the court’s remediation directive in a

letter dated May 19, 2009, arguing that he was in compliance with state environmental

regulations after all. (See Lusardi Reply Aff’n ¶ 14; Grossman Op. 5.) Although the NYSDEC

had notified Kaspar of “[n]umerous violations” on March 6, 2009—just six days before Justice

O’Rourke signed the Consent Order—Kaspar’s May 19 letter stated, incredibly, that “[t]he site

was regularly monitored by [the NYSDEC] and . . . was [found to be] in compliance with

[NYSDEC] regulations.” (Lusardi Reply Aff’n ¶¶ 14–15; Grossman Op. 5–6.) There is no

evidence, however, that Kaspar took any steps to remediate the property between entry of the

Consent Order and his May 19 letter to Justice O’Rourke. (Lusardi Aff’n ¶ 7 (averring that

Kaspar had “still refused to [clean up] the property” following the Consent Order); Lusardi

Reply Aff’n ¶ 14 (noting that although “no [r]eceiver was in charge of the property” immediately

after entry of the Consent Order, and Kaspar was therefore “free to [clean up] the property on his

own accord,” he “did no such thing”); Grossman Op. 5–6 (“[D]espite the determinations of the

Supreme Court, and the Appellate Division, the [NYSDEC], and Town officials, Kaspar not only

denied what was found, but [] also failed to remediate the contamination in spite of his consent to

do so.”).)

        In August 2009, after Kaspar had still taken no steps to remediate the property, the Town

pursued yet another remedy in state court, moving for the appointment of a post-judgment

receiver who could enforce the Consent Order. (Lusardi Reply Aff’n ¶ 16; Grossman Op. 6.)

Kaspar sought to vacate the Consent Order by cross-motion. (Lusardi Reply Aff’n ¶ 16;

Grossman Op. 6.) On November 12, 2009, after having inspected the property himself, Justice

O’Rourke granted the Town’s motion to appoint a receiver, denied Kaspar’s cross-motion, and




                                                5
           Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 6 of 38




further directed that the property be remediated in accordance with a restoration plan (the

“Donohue Plan”) prepared by landscape architect Bruce M. Donohue (“Donohue”). (Lusardi

Aff’n ¶ 8; Lusardi Reply Aff’n ¶ 16; Grossman Op. 6.) On March 15, 2011, the Second

Department affirmed. (Lusardi Aff’n ¶ 9; Grossman Op. 6 (citing Town of Putnam Valley v.

Cabot, 82 A.D.3d 959 (2d Dep’t 2011)).)

       Still, Kaspar was not ready to throw in the towel. In February 2011, shortly before the

Second Department affirmed Justice O’Rourke’s November 2009 Decision and Order, he

brought an application to discharge the receiver. (Lusardi Reply Aff’n ¶ 17; Grossman Op. 6.)

After visiting the site himself, the Honorable Francis A. Nicolai, then Supreme Court Justice for

Westchester County, observed that there was still “visible debris” on Kaspar’s property,

including “plastics, porcelain, and tree stumps,” which implicated “issues of waste disposal

beyond those related to timber and forestry.” (Grossman Op. 6; Lusardi Reply Aff’n ¶ 18.) On

February 21, 2012, Justice Nicolai ordered that Donohue serve as the court-appointed receiver

(the “Receiver”), “based on his experience with solid waste management and landscape

architecture.” (Grossman Op. 6.) 4 Ten months later, on December 21, 2012, Justice Nicolai

authorized the Receiver to sell portions of the property in order to generate funds for

remediation. (Lusardi Aff’n ¶ 11; Lusardi Reply Aff’n ¶ 21.)

       Perhaps unsurprisingly, the Receiver’s efforts to sell the property encountered several

roadblocks. One challenge stemmed from “environmental constraints” endemic to the property,



       4
          Kaspar’s counsel has stated that although Justice O’Rourke granted the Town’s motion
to appoint a receiver in 2009, no receiver was actually appointed until 2012. (See Appellant’s
Aff. in Opp’n to Appellee’s Mot. To Dismiss (“Appellant’s Aff.”) Ex. E (“Lift-Stay Hearing
Tr.”), at 9:14–23 (Dkt. Nos. 18, 18-5) (observing that although “[a]n order was put into place for
a receiver in 2009[,]” the Town “didn’t even put a receiver in place for three more years”); id. at
10:8 (“Three years go by, no receiver.”).)



                                                 6
           Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 7 of 38




including “wetlands, steep slopes, and limited access from public roads.” (Lusardi Aff’n ¶ 12;

see also Lusardi Reply Aff’n ¶ 30 (describing environmental limitations in detail).) Another

challenge involved land-use restrictions: with the exception of one tax parcel, the property is

located in a zoning district that limits use of the property to residential and non-commercial

purposes. (Lusardi Reply Aff’n ¶ 30.) Arguably the greatest challenge, however, was a

collection of mortgages on the property held by J.P. Morgan Chase Bank (“Chase”) “in an

amount exceeding two million dollars.” (Lusardi Aff’n ¶ 12; see also Grossman Op. 7–8.)

Nevertheless, following several years of negotiations, Chase issued Satisfactions of Mortgage in

2017 that “freed up considerable equity in the property and revived” efforts to sell the property.

(Lusardi Aff’n ¶ 13.) 5

       Recognizing the unique challenges posed by the property, the Receiver concluded that

the most viable strategy was to sell the property to a land trust—an approach that (in theory, at

least) “would avoid delay, financing contingencies, and development contingencies.” (Lusardi

Aff’n ¶ 14.) Accordingly, after the Hudson Highlands Land Trust (the “Land Trust”) submitted

an offer to purchase a portion of the property, the Receiver sought court approval of the sale on

May 30, 2018. (Lusardi Aff’n ¶¶ 14–15.) 6 Under the terms of the proposed sale, the Land Trust




       5
          Kaspar’s counsel has vigorously disputed the Town’s characterization of how these
mortgages were ultimately discharged. (See Lift-Stay Hearing Tr. 11:11–17 (arguing that
although “certain statements” by opposing counsel suggest “that they were supposedly
instrumental in getting these mortgages removed from the property, . . . [i]t was Mr. Kaspar that
appeared in his foreclosures and it was Mr. Kaspar that directed Chase Bank to dissolve and
satisfy the mortgage”); cf. Lusardi Aff’n ¶ 13 (“The Receiver, after making extensive efforts over
the course of several years to negotiate a partial release of the mortgage liens from Chase Bank,
finally succeeded in April 2017 . . . .”).)
       6
          According to its website, of which the Court takes judicial notice, the Land Trust “is a
community-based, nonprofit land conservation organization that protects and preserves the
natural resources and scenic beauty of the Hudson Highlands region of New York State, where


                                                 7
           Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 8 of 38




agreed to pay $1,000,000 in cash to acquire an uncontaminated portion of the property, which

would be preserved for outdoor recreation such as hiking, horseback riding, and bird watching.

(Lusardi Reply Aff’n ¶¶ 33–34; Grossman Op. ¶ 1.) The proceeds from the sale were to be held

in escrow by the Receiver, who would use them to finance the remediation and restoration of the

contaminated portions of the property. (Lusardi Aff’n ¶ 17; Lusardi Reply Aff’n ¶ 35.) After

reviewing the motion papers and holding two hearings to consider the matter, Justice Grossman

approved the sale on September 27, 2018. (See Grossman Op. 21–22.)

       Running out of options, Kaspar filed for Chapter 11 bankruptcy on November 4, 2018,

the purpose of which, by his own admission, was “to prevent [the] sale of his property.”

(Appellee’s Mot. 6 ¶ 1.) 7

               2. Kaspar’s Bankruptcy Proceeding

       Shortly after Kaspar filed for bankruptcy, the Town moved the Bankruptcy Court to lift

the automatic stay, pursuant to 11 U.S.C. § 362(b)(4) and (d)(1), so the Town might continue to

prosecute its enforcement action against Kaspar in the exercise of “its police and regulatory

powers.” (See Not. of Mot. (Bankr. Dkt. No. 26); Br. for Creditor-Appellant (“Appellant’s Br.”)

4 (Dkt. No. 8).) The Town also filed a separate motion, pursuant to 11 U.S.C. § 543(d), to keep

the state court-appointed Receiver, Mr. Donohue, in control of the property. (See Not. of Mot.



the Appalachian Mountains cross the Hudson River.” Hudson Highlands Land Trust, About
HHLT, HHLT.org, https://www.hhlt.org/about/ (last visited Dec. 16, 2020).
       7
          It is difficult to square Kaspar’s admission that he filed for bankruptcy “to prevent a sale
of his property,” (Appellee’s Mot. 6 ¶ 1), with his repeated representation, early in the
bankruptcy proceeding, that he did not oppose the sale, (see, e.g., Letter from Matthew M.
Cabrera, Esq., to Bankruptcy Court (Jan. 23, 2019) (“Jan. 23 Cabrera Letter”) 2 (Bankr. Dkt. No.
42) (“The accepted offer on the contract on the proposed sale of the [p]roperty to [the Land
Trust] is $1,000,000. Mr. Kaspar supports this sale.”); Lift-Stay Hearing Tr. 5:22–23 (observing
that Kaspar “is not opposed to the underlying sale to the land trust and the dollar amount”)).



                                                  8
            Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 9 of 38




(Bankr. Dkt. No. 21); Appellant’s Br. 5.) As counsel for the Town explained in an

accompanying affidavit, keeping the Receiver in place was critical to effectuating the planned

sale of property to the Land Trust. (See Aff’n of Robert C. Lusardi, Esq., in Supp. of Mot. to

Maintain Receiver (“Lusardi Receiver Aff’n”) ¶ 21 (Bankr. Dkt. No. 21-1).) Emphasizing the

urgency of the matter, the Town explained that the Trust “ha[d] indicated that it [would] not wait

to purchase the property more than a matter of months.” (Id.) “[I]f the Receivership [were]

terminated,” the Town noted, “the relief directed by Justice Grossman [would] become moot and

the opportunity to remediate the property [would] likely be lost.” (Id.) Kaspar opposed each of

the Town’s motions. (See Aff’n of Matthew M. Cabrera, Esq., in Opp’n to Mot. to Maintain

Receiver 1 (Bankr. Dkt. No. 36) (arguing in part that the Town had “failed to explain why

excusing [the Receiver’s] compliance with [§] 543 serves the best interests of the creditors, or

even why the continued appointment of a receiver is necessary”); Jan. 23 Cabrera Letter 2

(arguing that the Town “has chosen not to use its police power in nine years[,] . . . there is no

evidence of any ongoing contamination or violation of any ordinances[,]” and thus, [t]here is no

urgency that requires the [Bankruptcy] [C]ourt [to] lift the automatic stay or grant [the Town]

any control of the sale of the [p]roperty”).) 8



        8
           Kaspar has characterized the Receiver’s stewardship of the property as a largely
disastrous enterprise, accusing Donohue of failing to perform basic financial responsibilities and
failing to remediate the property despite having years to do so. (See, e.g., Lift-Stay Hearing Tr.
10:8–17 (“Then they put the [R]eceiver into place, [but] he really doesn’t manage the property.
He collects some rent, he doesn’t pay the liability insurance even though that was ordered by the
[c]ourt. . . . Doesn’t pay the taxes, allows exemptions on the taxes to go, thereby[] increasing the
tax bill. Doesn’t pay any of the mortgages on the property. The properties go into
foreclosure.”); Jan. 23 Cabrera Letter 1 (“The Receiver, Bruce Donahue [sic], who [the Town]
now moves to reinstate in [Kaspar’s] bankruptcy, has had absolute control of the [p]roperty for
over six years and has taken no action to remediate the [p]roperty . . . .”).) The Town, by
contrast, argues that the long delay in remediation stems from Kaspar’s “refus[al] to cooperate
with the Receiver in paying for the cleanup of the property,” and the fact that because “the
property was vacant land with only a small horse boarding operation . . . generating


                                                  9
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 10 of 38




       The Bankruptcy Court held a hearing on January 29, 2019, (Appellant’s Br. 5), and

granted each of the Town’s motions on the record, (see Lift-Stay Hearing Tr. 24:3–12). At the

conclusion of the hearing, the Honorable Cecelia G. Morris, Chief United States Bankruptcy

Judge for the Bankruptcy Court (“Judge Morris”), explicitly advised that the Receiver had “to

follow the bankruptcy [rules] now,” which required the filing of monthly operating and status

reports. (See Lift-Stay Hearing Tr. 24:17–25:8.) On April 12, 2019, the Bankruptcy Court

issued a formal order (the “Lift-Stay Order”) directing, inter alia: (i) that the automatic stay be

terminated as to the Town “in the exercise of its police and regulatory power pursuant to 11

U.S.C. § 362(b)(4) and 11 U.S.C. § 362(d)(1); (ii) that the Receiver remain in place pursuant to

11 U.S.C. § 543(d) to complete the sale of the property to the Land Trust; and (iii) that the

Receiver obtain and provide proof of insurance on the property and “submit monthly operating

reports and monthly status reports.” (See Lift-Stay Order 1–2 (Bankr. Dkt. No. 77).)

       But as the Town concedes, the Receiver’s counsel in the state-court proceedings, Joseph

Maria (“Maria”), “did very little in the bankruptcy case,” attending “very few court

conferences,” failing to “seek Bankruptcy Court retention[,] and [failing to] file operating

reports.” (Appellant’s Br. 6.) Although the Receiver prepared operating reports as directed, his

reports were filed not by his own counsel, but by counsel for the Town. (Id. (explaining that

because “Mr. Donohue does not have electronic case filing facilities,” the Town’s counsel

“performed the ministerial task of physically filing the operating reports and status reports,” but

averring that “[a]ll of the operating reports were compiled by Mr. Donohue and signed by him

under penalty of perjury”).) Moreover, the Receiver himself failed to appear at a status




approximately $1,500.00 a month in rent, the Receiver was unable to generate sufficient funds
with which to [remediate] the property.” (Lusardi Aff’n ¶ 10.)


                                                 10
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 11 of 38




conference on November 5, 2019, instead “sen[ding] [the Town] to provide a report on his

behalf.” (Order To Show Cause and Directing Receiver to Appear (“Bankruptcy OSC”) 1

(Bankr. Dkt. No. 122).) At this conference, the Bankruptcy Court also learned that Receiver’s

counsel, Maria, had filed a fee request with the state court, (Appellee’s Mot. 7 ¶ 5),

notwithstanding the court’s prior instruction that “no fees [were to] be paid until they [were]

approved by th[e] [Bankruptcy] Court,” (Lift-Stay Hearing Tr. 24:14–15). Accordingly, the

following day, the Bankruptcy Court issued an order directing the Receiver to appear for a

hearing and show cause why the court “should not reconsider” its previous decision to lift the

automatic stay and retain the Receiver. (Bankruptcy OSC 1.) At a testy, eight-minute hearing

on December 10, 2019, it quickly became clear the court’s patience had reached an end. (See Tr.

of Order to Show Cause Hearing (“OSC Hearing Tr.”) 3:1, 10:9 (Bankr. Dkt. No. 140).) As the

judge observed:

       The [R]eceiver [had] continued off on his own. He did not even think about the
       fact that this is a Bankruptcy Court and he has to report to a Bankruptcy Court. And
       he cannot use another creditor’s lawyer. He did not hire his own layer. He did not
       hire a broker. He went out on his own. So you can stand there and say [this case
       is] seven years in the making, and it’s not, and I’ve lost my temper.

(Id. at 5:23–6:5.) And later, addressing the Receiver himself, Judge Morris observed: “As

someone that has been retained by this [c]ourt, you have responsibilities and you didn’t bother to

learn them . . . .” (Id. at 9:15–17.) Accordingly, the Bankruptcy Court reinstated the automatic

stay and removed the Receiver. (Id. at 7:19–23.) The Bankruptcy Court formalized its ruling in

an Order issued six days later (the “Reinstatement Order”). (See Order Removing the Receiver

Bruce Donahue [sic] & Reimposing the Automatic Stay (Bankr. Dkt. No. 128).)

       On December 27, 2019, the Town filed a motion for reconsideration (the

“Reconsideration Motion”), pursuant to Federal Rules of Bankruptcy Procedure 9023 and 9024,




                                                 11
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 12 of 38




and Federal Rules of Civil Procedure 59(e) and 60(b)(1) and (6), asking the Bankruptcy Court to

“restor[e] the termination of the automatic stay” and to “restore [Donohue]” as the Receiver for

the property. (See Not. of Recons. Mot. (Bankr. Dkt. No. 130).) On January 14, 2020, the

Bankruptcy Court heard oral arguments and denied the motion on the record, observing that the

issue was for appellate review. (See Tr. of Hearing on Motion to Reconsider 16:18–23 (Bankr.

Dkt. No. 171).) The court formally denied the motion by Order dated January 21, 2020 (the

“Denial of Reconsideration”). (See Bankr. Dkt. No. 149.)

       Despite the Bankruptcy Court’s December 16, 2019 Reinstatement Order, and its

subsequent Denial of Reconsideration on January 21, 2020, the Town did not move for a stay of

the court’s Reinstatement Order pursuant to Federal Rule of Bankruptcy Procedure 8007, and

Kaspar’s Chapter 11 bankruptcy has continued to move forward in the interim. (See Appellee’s

Mot. 9 ¶ 19.)

       B. Procedural History

       On December 27, 2019, the Town filed its Notice of Appeal of the Bankruptcy Court’s

Reinstatement Order. (See Not. of Appeal (Bankr. Dkt. No. 129).) On January 10, 2020, the

Town filed its Designation of the Record on Appeal. (See Designation of R. on Appeal (Bankr.

Dkt. No. 143).) After the Bankruptcy Court entered its Denial of Reconsideration on January 21,

2020, the Town attempted to file an Amended Notice of Appeal and Amended Designation of

the Record on Appeal (the “Amended Notice and Record”) two weeks later, on February 4,

2020, (see Appellant’s Aff. ¶ 6), asking the Court to consider not only the Bankruptcy Court’s

Reinstatement Order, but also its subsequent Denial of Reconsideration, (see Am. Designation of

R. on Appeal ¶¶ 39–46 (Dkt. No. 6)). However, as the Town was about to file the Amended

Notice and Record, it “learned that [it] could not use the identification and password which [it]




                                                12
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 13 of 38




had previously used to file documents on electronic case filing in Bankruptcy Court.” (See

Appellant’s Aff. ¶ 6.) The Town’s counsel, Lewis Wrobel (“Wrobel”), called the Court’s

chambers and spoke with a law clerk, who advised him to file the amended papers by fax and

then file the same documents electronically the following day. (Id.) Accordingly, the Town

transmitted its Amended Notice and Record by fax on February 4, 2020 at 5:18 p.m. (See

Appellant’s Aff. Ex. A (“Faxed Am. Appeal Docs.”), at 2 (Dkt. No. 18-1).) 9 As advised, the

Town also filed these documents electronically the following day. (See Dkt. Nos. 5–6.)

       Kaspar filed the instant Motion To Dismiss the Appeal on April 22, 2020, (see Dkt. No.

12), and the Court suspended the briefing schedule in the underlying appeal the following day,

(see Dkt. No. 14). The Town filed its Opposition and supporting papers on May 15, 2020, (see

Appellant’s Aff.; Appellant’s Mem. of Law in Opp’n to Mot. To Dismiss (“Appellant’s Mem.”)

(Dkt. No. 19)), and Kaspar filed his Reply on May 22, 2020, (see Appellee’s Mem. of Law in

Further Supp. of Mot. To Dismiss (“Appellee’s Reply”) (Dkt. No. 21)).

       On November 17, 2020, while the instant Motion was pending, the Bankruptcy Court

authorized Kaspar to retain and employ Environmental Consulting and Management Services,

Inc. (“ECMS”) to coordinate the remediation of his property. (See Order Authorizing the

Retention & Employment of Environmental Consulting & Management Services, Inc.

(“Retention Order”) 2 (Bankr. Dkt. No. 223).) Under the terms of Kaspar’s application seeking

retention of ECMS, the company “[will] spearhead [Kaspar’s] rehabilitation plan on [the subject]

[p]roperty, confirm [that] any and all hazardous materials [are] removed from the [p]roperty[,]

and coordinate the remediation with the [NYSDEC] to ensure it meets all New York State




       9
           Citations to this exhibit refer to the ECF stamp at the top of the page.


                                                   13
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 14 of 38




requirements.” (Debtor’s Appl. for Entry of Order Authorizing the Employment of ECMS

(“Debtor’s ECMS Appl.”) 1–2 (Bankr. Dkt. No. 199-1).)

       Accordingly, on November 23, 2020, this Court directed the Parties to submit

supplemental briefs explaining why the underlying appeal had not been rendered moot by

developments in the Bankruptcy Court, in particular Judge Morris’s November 17 order

authorizing the retention of ECMS (the Court’s “Supplemental Briefing Order”). (See Suppl.

Briefing Order 2 (Dkt. No. 22).) As the Court observed, “[t]he purpose of the Town’s prolonged

state-court litigation against Kaspar has been to remediate certain environmental damage on

Kaspar’s property and to bring the property into compliance with state and local land-use

regulations.” (Id. at 1.) The Bankruptcy Court’s November 17 order, the Court noted,

“appear[s] to effectuate this purpose.” (Id. at 2.)

       Pursuant to the Court’s Order, Kaspar and the Town simultaneously filed supplemental

briefing on December 4, 2020. (See Appellant’s Suppl. Br. (Dkt. No. 23); Appellee’s Suppl. Br.

(Dkt. No. 24).)

                                           II. Discussion

       A. Standard of Review

       District courts have jurisdiction to review final bankruptcy orders under 28 U.S.C.

§ 158(a)(1). See In re DBSD N. Am., Inc., 634 F.3d 79, 88 (2d Cir. 2011) (noting that district

courts have jurisdiction to “review all final judgments, orders, and decrees of the bankruptcy

courts” (internal quotation marks omitted)). “[A] bankruptcy judge’s order is final if it

completely resolve[s] all of the issues pertaining to a discrete claim, including issues as to the

proper relief.” Pegasus Agency, Inc. v. Grammatikakis (In re Pegasus Agency, Inc.), 101 F.3d

882, 885 (2d Cir. 1996). In addition, the Court has an independent obligation to determine its




                                                 14
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 15 of 38




jurisdiction to hear such an appeal. See Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428,

434 (2011) (“[F]ederal courts have an independent obligation to ensure that they do not exceed

the scope of their jurisdiction, and therefore they must raise and decide jurisdictional questions

that the parties either overlook or elect not to press.”).

        A district court reviews a bankruptcy court’s findings of fact for clear error and reviews

conclusions of law de novo. See Lubow Mach. Co. v. Bayshore Wire Prods. Corp. (In re

Bayshore Wire Prods. Corp.), 209 F.3d 100, 103 (2d Cir. 2000) (“Like the [d]istrict [c]ourt, we

review the [b]ankruptcy [c]ourt’s findings of fact for clear error, [and] its conclusions of law de

novo . . . .” (citation and italics omitted)); Am. Home Assurance Co. v. Enron Nat. Gas Mktg.

Corp. (In re Enron Corp.), 307 B.R. 372, 378 (S.D.N.Y. 2004) (“A bankruptcy court’s

conclusions of law are reviewed de novo and its findings of fact for clear error.” (italics

omitted)).

        B. Analysis

        Kaspar moves to dismiss the Town’s appeal on three grounds. First, he argues that the

Town’s Amended Notice of Appeal was untimely, and thus, this Court lacks jurisdiction to

review the Bankruptcy Court’s Denial of Reconsideration. (See Appellee’s Mot. 9–11.) Second,

he argues that the Town is not “directly and adversely affected pecuniarily” by the Bankruptcy

Court’s Reinstatement Order, and therefore lacks standing to invoke this Court’s appellate

jurisdiction under 28 U.S.C. § 158. (See id. at 13 (citation omitted).) And third, Kaspar argues

that the Town is improperly seeking to assert the legal rights of the Receiver, a third party, and

that it lacks prudential standing to do so. (See id. at 16–18.)




                                                   15
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 16 of 38




                1. Jurisdiction To Review Bankruptcy Court’s Denial of Reconsideration

        As stated, this Court has jurisdiction to hear appeals “from final judgments, orders, and

decrees” of the Bankruptcy Court. 28 U.S.C. § 158(a)(1). Rule 8002(a) of the Federal Rules of

Bankruptcy Procedure provides that, “[e]xcept as provided in subdivisions (b) and (c), a notice of

appeal must be filed with the bankruptcy clerk within 14 days after entry of the judgment, order,

or decree being appealed.” Fed. R. Bankr. P. 8002(a)(1). On December 27, 2019, the Town

filed a timely Notice of Appeal with respect to the Bankruptcy Court’s December 16, 2019

Reinstatement Order. (See Bankr. Dkt. No. 129.) The Town filed its Reconsideration Motion,

“pursuant to Federal Rules of Bankruptcy Procedure 9023 and 9024,” on the same day, also

rendering it timely. (See Not. of Recons. Mot. 1.) See also Fed. R. Bankr. P. 9023 (providing

that “[a] motion . . . to alter or amend a judgment shall be filed . . . no later than 14 days after

entry of judgment”). 10 By filing its Reconsideration Motion at the same time it filed its Notice of

Appeal, however, the Town effectively put its own appeal to this Court on hold. Under Rule

8002, “[i]f a party files a notice of appeal after the [Bankruptcy Court] announces or enters a

judgment, order, or decree—but before it disposes of [a motion for reconsideration]—the notice

becomes effective when the order disposing of . . . such [a] motion is entered.” Fed. R. Bankr. P.

8002(b)(2); see also Vaneck, 2016 WL 386027, at *4 (concluding, pursuant to Rule 8002(b)(2),




        10
          Although at least one court has stated that reconsideration motions are governed by
Rule 9024, see Vaneck v. DLJ Mortg. Cap., Inc., Nos. 15-CV-343, 15-CV-757, 2016 WL
386027, at *4 (D. Conn. Feb. 1, 2016), most courts have held that Rule 9023 governs such
motions, see, e.g., Amelio v. Piazza, Nos. 18-CV-8769, 18-CV-11420, 19-CV-314, 2019 WL
5199600, at *4 (S.D.N.Y. Aug. 27, 2019) (“Rule 9023 governs motions for reargument or
reconsideration.”); Pu v. Grubin (In re Food Mgmt. Grp., LLC), 428 B.R. 576, 578 (S.D.N.Y.
2009) (treating a motion for reargument and reconsideration as a Rule 9023 motion, and
gathering cases in support). Whether the Town’s Reconsideration Motion is properly brought
pursuant to Rule 9023 or 9024, however, does not affect the instant analysis.



                                                   16
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 17 of 38




that where a debtor had “filed a notice of appeal at the same time that he filed a motion for

reconsideration[,] . . . that notice was not effective until the motion for reconsideration was

decided”). 11

        As noted, the Bankruptcy Court entered its Denial of Reconsideration on January 21,

2020. (See Bankr. Dkt. No. 149.) Under Rule 8002, “[i]f a party intends to challenge an order

disposing of [a reconsideration motion,] . . . the party must file a notice of appeal or an amended

notice of appeal.” Fed. R. Bankr. P. 8002(b)(3). The filing of an amended notice, however,

“must . . . be filed within the time prescribed by this rule, measured from the entry of the order

disposing of [the reconsideration motion].” Id. Because Rule 8002 provides prospective

appellants 14 days to file an appeal, the Town had until February 4, 2020—14 days after the

Bankruptcy Court’s Denial of Reconsideration was entered—to file its amended notice and

supporting papers. Although the Town’s counsel tried to file its Amended Notice and Record via

ECF on February 4, 2020, it realized late in the day that it “was no [sic] registered for the District

Court,” (Faxed Am. Appeal Docs. 3), and, after seeking guidance from one of the Court’s law

clerks, resorted to transmitting the documents via fax at 5:18 p.m., (see id. at 2). The Amended

Notice and Record were properly filed electronically the following day.




        11
           Although the Town did not file its original Designation of the Record on Appeal until
January 10, 2020, (see Bankr. Dkt. No. 143), Rule 8002 provides that if a party files a motion for
reconsideration, “the time to file an appeal runs for all parties from the entry of the order
disposing of” that motion. Fed. R. Bankr. P. 8002(b)(1); see also, e.g., Amelio, 2019 WL
5199600, at *4 (observing that “the rules permit an appellant to toll the time to appeal an order
on a motion by filing a subsequent motion for reconsideration”); Davison v. AMR Corp. (In re
AMR Corp.), 566 B.R. 657, 664 (S.D.N.Y. 2017) (observing that “if a party timely files a motion
to alter or amend a judgment under Rule 9023 . . . or for relief under Rule 9024 . . . , then the
time to file a notice of appeal is tolled until the bankruptcy court enters an order resolving the
motion”). Although here, as noted, the Town filed its Notice of Appeal simultaneously with its
Reconsideration Motion, the filing of the latter motion extended the period in which the Town
could file its Designation of the Record on Appeal. Thus, the January 10 filing was timely.


                                                 17
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 18 of 38




        Kaspar invokes Statek Corp. v. Development Specialists, Inc. (In re Coudert Brothers

LLP), 673 F.3d 180 (2d Cir. 2012), which held that “once the time to appeal [an order of a

bankruptcy court] runs, a district court or bankruptcy appellate panel has no jurisdiction to

consider an untimely appeal,” id. at 185. As Coudert Brothers recognized, Rule 8002(a)’s time

limit “is jurisdictional, and in the absence of a timely notice of appeal in the district court, the

district court is without jurisdiction to consider the appeal, regardless of whether the appellant

can demonstrate excusable neglect.” Id. (ellipsis and internal quotation marks omitted) (quoting

Siemon v. Emigrant Sav. Bank (In re Siemon), 421 F.3d 167, 185 (2d Cir. 2012)). In response to

the Town’s excuse for failing to timely file its Amended Notice and Record via ECF, Kaspar

notes that although the Southern District’s ECF Rules and Instructions “allow for an exemption

to the filing requirements when there is a technical failure that causes the inability to file[,]” the

Town “does not suggest that it was a technical failure which made the filing untimely.”

(Appellee’s Reply 7.) See also S.D.N.Y. ECF Rules & Instructions § 11 (Apr. 1, 2020)

(providing that a user “whose filing is made untimely as the result of a technical failure may

seek appropriate relief from the Court” (emphasis added)). Kaspar also could have noted that

under § 2.1 of the local ECF rules, “[a]ttorneys admitted to the bar of this Court, including those

admitted pro hac vice . . . , are required to register as Filing Users of the Court’s ECF system.”

Id. § 2.1 (emphasis added). “Unless excused by the Court, attorneys not already Filing Users

appearing in cases must register as Filing Users.” Id.

        Yet, the Second Circuit has also recognized, in an analogous context, that a district

court’s “inherent authority . . . to overlook violations of, or depart from, its own local rules” also

allows it “to overlook failures to comply with requirements of its electronic filing system.”

Phoenix Glob. Ventures, LLC v. Phoenix Hotel Assocs., Ltd., 422 F.3d 72, 74 (2d Cir. 2005) (per




                                                  18
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 19 of 38




curiam) (holding that the district court did not abuse its discretion when it deemed a motion to

remand, which was filed one day after expiration of a 30-day deadline, to be timely where the

motion had been rejected by ECF due to an incorrect entry, where the defendants did not identify

any prejudice arising from the one-day delay, and where “holding [the plaintiff] to the technical .

. . requirements would have worked an injustice”). Thus, a “district court may, in its discretion,

deem [a] motion [as having been] made on the date that the motion would have been filed but for

failure to comply with requirements of the electronic filing system.” Id. Applying these

principles to the instant dispute, the Court concludes that the Amended Notice and Record were

timely filed, notwithstanding the Town’s failure to comply with the Southern District’s ECF

rules. Although counsel’s eleventh-hour blunder suggests less than model professionalism and

preparation, counsel did make a good-faith effort to comply with the deadline and, upon realizing

his mistake, acted quickly to remedy it, faxing the documents to chambers and electronically

filing them on the docket the following day. Cf. Almonte v. Target Corp., 462 F. Supp. 3d 360,

364 (S.D.N.Y. 2020) (declining to deem a motion timely filed, pursuant to Phoenix, where the

“[p]laintiff ha[d] not offered any excuse for her failure to act timely, . . . [or] even attempted to

argue that she made a good faith effort to comply with the deadline”); Scantek Med., Inc. v.

Sabella, No. 08-CV-453, 2008 WL 2518619, at *3–4 (S.D.N.Y. June 24, 2008) (same).

Moreover, “[Kaspar] has identified no undue prejudice from the one-day delay caused by the

[ECF] issues.” Bisesto v. Uher, No. 19-CV-1678, 2019 WL 2537452, at *5 (S.D.N.Y. June 20,

2019) (excusing a lawyer’s one-day delay in filing a motion to remand, pursuant to Phoenix,

where the defendant had not identified any prejudice caused by the delay). Here, the Court

concludes that “holding [the Town] to the technical . . . requirements would [ ] work[] an

injustice,” and thus, it will “overlook [the Town’s] failure[] to comply with [the] requirements of




                                                  19
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 20 of 38




[the Court’s] electronic filing system.” See Phoenix, 422 F.3d at 74. The Amended Notice and

Record were timely filed, and thus, the Court has jurisdiction to hear an appeal of the Bankruptcy

Court’s Denial of Reconsideration.

               2. The Town’s Standing to Appeal Reinstatement of the Automatic Stay

       The Second Circuit and other courts have “adopted the general rule . . . that in order to

have standing to appeal from a bankruptcy court ruling, an appellant must be ‘a person

aggrieved’—a person ‘directly and adversely affected pecuniarily’ by the challenged order of the

bankruptcy court.” In re DBSD N. Am., Inc., 634 F.3d at 88–89 (quoting Int’l Trade Admin. v.

Rensselaer Polytechnic Inst., 936 F.2d 744, 747 (2d Cir. 1991)). In other words, an appellant

“must show not only ‘injury in fact’ under Article III[,] but also that the injury is ‘direct[]’ and

‘financial.’” Id. at 89 (quoting Kane v. Johns-Manville Corp., 843 F.2d 636, 642 & n.2 (2d Cir.

1988)); see also Ianello v. Lehman Brothers Holdings Inc. (In re Lehman Brothers Holdings,

Inc.), No. 19-CV-6397, 2020 WL 1503473, at *1 (S.D.N.Y. Mar. 30, 2020) (observing that “[i]n

practical terms,” the heightened standing requirement in bankruptcy appeals “means that an

‘[a]ppellant cannot proceed with [an] appeal if [it] cannot demonstrate that [it] suffered a direct

financial injury as a result of the [o]rder” (quoting Assante v. E. Sav. Bank, FSB (In re Assante),

No. 12-CV-5309, 2013 WL 787968, at *2 (S.D.N.Y. Mar. 4, 2013))).

       The crux of Kaspar’s argument is that the Town has not suffered a direct financial injury

and therefore does not meet the heightened “aggrieved person” standard necessary to achieve

standing. (See, e.g., Appellee’s Mot. 14 (arguing that the Town “has failed to identify, set

forth[,] or even mention that it has suffered any actual . . . direct financial injury”); Appellee’s

Reply 8 (arguing that the Town “has failed to explain how the [Reinstatement Order] will cause

it financial harm or stop the Town from ultimately being paid”).) As Kaspar correctly notes, (see




                                                  20
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 21 of 38




Appellee’s Reply 12), the issue of standing is not subject to waiver and may be raised by any

party, or by the court itself, at any stage in the litigation. See Johnston v. Johnston, 536 B.R.

576, 586 (D. Vt. 2015) (rejecting an argument that the appellant lacked standing to appeal an

order of the bankruptcy court because it had failed to raise the issue in the bankruptcy court, and

observing that “[t]he question of standing is not subject to waiver” and “‘may be raised at any

time’ by any party or by the court sua sponte” (citation and italics omitted)); see also Grupo

Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 571 (2004) (“Challenges to subject-matter

jurisdiction can of course be raised at any time prior to final judgment.”); United States v. Hays,

515 U.S. 737, 742 (1995) (“The question of standing is not subject to waiver . . . .”); Carter v.

HealthPort Techs., LLC, 822 F.3d 47, 56 (2d Cir. 2016) (stating that the issue of standing “may

be raised by a party, or by a court on its own initiative, at any stage in the litigation” (quoting

Arbaugh v. Y & H Corp., 546 U.S. 500, 506 (2006))); Cent. States Se. & Sw. Areas Health &

Welfare Fund v. Merck-Medco Managed Care, L.L.C., 433 F.3d 181, 198 (2d Cir. 2005)

(explaining that “[b]ecause the standing issue goes to [a] [c]ourt’s subject matter jurisdiction, it

can be raised sua sponte” on appeal (italics omitted)); Kelen v. Nordstrom, Inc., 259 F. Supp. 3d

75, 79 (S.D.N.Y. 2016) (“Defects in subject matter jurisdiction may be raised at any time during

the proceedings.” (citation and ellipsis omitted)). The Town’s assertion to the contrary, (see

Appellant’s Mem. 2–3), is simply wrong.

       But “[w]hile the ‘pecuniary interest’ formulation is an often used and often useful test of

standing in the bankruptcy context, it ‘is not the only test.’” Adams v. Zarnel (In re Zarnel), 619

F.3d 156, 162 (2d Cir. 2010) (quoting Morgenstern v. Revco D.S., Inc. (In re Revco), 898 F.2d

498, 499 (6th Cir. 1990)). Joining several of its sister circuits, the Second Circuit has recognized

that “even absent a direct pecuniary interest in the litigation, a public interest may also give a




                                                  21
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 22 of 38




sufficient stake in the outcome of a bankruptcy case to confer appellate standing.” Id. (citation

and internal quotation marks omitted).

       Courts most commonly invoke this “public interest” standard to recognize the appellate

standing of a U.S. Trustee. See, e.g., id. (concluding “that the U.S. Trustee’s responsibility to

represent and protect the public interest affords it a substantial interest in, and therefore standing

to proceed with, this appeal”); see also U.S. Tr. v. Columbia Gas Sys. Inc. (In re Columbia Gas

Sys. Inc.), 33 F.3d 294, 295–99 (3d Cir. 1994) (concluding that U.S. Trustee had appellate

standing in a Chapter 11 case based on “general policies of public interest standing[] and the

overwhelming weight of the case law,” and gathering cases in support); U.S. Tr. for W. Dist. of

Va. v. Clark (In re Clark), 927 F.2d 793, 795–96 (4th Cir. 1991) (holding that U.S. Trustee had

standing to pursue appeal in a Chapter 7 bankruptcy based on “public interest” standing); In re

Plaza de Diego Shopping Ctr., Inc., 911 F.2d 820, 824 (1st Cir. 1990) (same with respect to

Chapter 11 bankruptcy); In re Revco, 898 F.2d at 499–500 (same). Courts have also recognized

the public interest standing of other governmental parties such as the U.S. Securities and

Exchange Commission (“SEC”), see SEC v. U.S. Realty & Improvement Co., 310 U.S. 434

(1940), and the Secretary of Labor, see U.S. Dep’t of Labor v. Kirschenbaum, 508 B.R. 257,

263–64 (E.D.N.Y. 2014).

       In response to Kaspar’s Motion, the Town tries to invoke both the “pecuniary interest”

and “public interest” standards as its bases for appellate standing. (See Appellant’s Mem. 1–2.)

But the Town cannot have it both ways. In the Bankruptcy Court, the Town emphasized that it

was acting solely in the exercise of its police and regulatory power “to enforce its land use and

zoning ordinances,” and did “not seek monetary fines or penalties.” (See, e.g., Lusardi Aff’n

¶ 22.) Although the Town’s enforcement action resulted in the appointment of a Receiver who




                                                  22
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 23 of 38




had planned to sell the property, the sole purpose of this sale was to generate funds for

remediating the property; any proceeds remaining after remediation were to be returned to

Kaspar. (Lusardi Receiver Aff’n ¶ 17 (affirming that, under the plan approved by Justice

Grossman, “[a]ny funds remaining after the remediation was completed, and the Receiver’s fees

and expenses paid, would be returned to [Kaspar]”); Grossman Op. 22 (ordering that “upon the

completion of the duties of the Receiver and payment of obligations, any funds remaining in the

Receiver’s control shall be delivered to Defendants”); Lift-Stay Hearing Tr. 8:12–18 (noting that

any sale proceeds remaining after remediation were to be returned to Kaspar).) In other words,

the purpose of the Town’s enforcement action was not to generate revenue for the Town’s

coffers, but to enforce land-use regulations and repair environmental damage in the public

interest. The Town’s representations and submissions to the Bankruptcy Court undermine its

belated attempt to ground standing in a pecuniary interest. (See Appellant’s Mem. 1.) 12




       12
           The Town devotes a single perfunctory paragraph to its argument that it has standing
based on a pecuniary interest, (see Appellant’s Mem. 1), which is understandable considering the
argument lacks legal or factual support. The Town asserts that it “has a financial interest in the
case as described by its two filed claims totaling nearly $3,100,000.” (Id.) In an accompanying
affidavit, the Town’s counsel explains that the Town “filed a pre-petition claim in the sum of
$3,000,000.00, the amount necessary to cover the cost of remediation of environmental waste.”
(Appellant’s Aff. ¶ 10.) As explained supra, however, the proceeds used to cover remediation
expenses will not go toward the Town’s coffers. If the Court were ultimately to reverse the
Bankruptcy Court’s Reinstatement Order, and the Town succeeded in arranging a sale of the
property, any leftover proceeds, as noted, would be returned to Kaspar.
        Town counsel also notes that the Town “filed a proof of claim in the sum of $87,112.09
for [] delinquent 2020 real property taxes. (Id.) Maybe so, but this assertion shows that the
Town fundamentally misapprehends the “pecuniary interest” standard. To establish that it is a
“person aggrieved” for purposes of appellate standing, the Town must show that it has been
“directly and adversely affected pecuniarily by the challenged order of the bankruptcy court.” In
re Zarnel, 619 F.3d at 160 (internal quotation marks and citation omitted; emphasis added).
Here, the “challenged order” of the Bankruptcy Court reimposes the automatic stay with respect
to the Town’s state-court enforcement action that began in 2006 and culminated in the 2018
Grossman Opinion. Stated differently, the Reinstatement Order has nothing to do with the
Town’s collection of 2020 taxes, so the Town cannot invoke its proof of claim for delinquent


                                                23
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 24 of 38




       The Town’s attempt to establish appellate standing based on a direct pecuniary injury is

also inconsistent with the entire premise of its underlying appeal, which is that the automatic stay

should again be lifted pursuant to the so-called police-powers exception, which exempts from the

automatic stay:

       the commencement or continuation of an action or proceeding by a governmental
       unit . . . to enforce such governmental unit’s . . . police and regulatory power,
       including the enforcement of a judgment other than a money judgment, obtained in
       an action or proceeding by the governmental unit to enforce such governmental
       unit’s . . . police or regulatory power[.]

11 U.S.C. § 362(b)(4). (See Appellant’s Br. 3.) 13 This exception, the Town should note, applies

only to governmental actions that address an injury to the public interest, rather than a financial

injury to the governmental unit itself. As then-District (now Circuit) Judge Joseph Bianco

explained in Solis v. SCA Restaurant Corp., 463 B.R. 248 (E.D.N.Y. 2011), “[i]n attempting to

apply the § 362(b)(4) exception, courts look to the purposes of the law that the government seeks

to enforce to distinguish between situations in which a state acts pursuant to its ‘police and

regulatory power,’ and where the state acts merely to protect its status as a creditor,” id. at 251

(citation and some internal quotation marks omitted).




2020 taxes as evidence of how it has been “directly and adversely affected pecuniarily” by the
challenged order of the Bankruptcy Court. Id.
       13
           At the January 2019 Lift-Stay Hearing, Judge Morris surveyed the history of the
Town’s enforcement action against Kaspar and briefly discussed relevant case law construing
this exception. (See Lift-Stay Hearing Tr. 22:8–24:2.) Having recounted the litigation history
between Kaspar and the Town, and having observed that “[a]ction[s] brought to enjoin land use
ordinances and zonings have been uniformly held to be among the police and regulatory powers
referred to by the [Bankruptcy] Code,” Judge Morris concluded that, “[f]or these reasons,” the
automatic stay would be lifted to allow the Town to continue pursuing its enforcement action
against Kaspar. (Id. at 22:16–18, 24:3–8.) As noted, the Bankruptcy Court entered the formal
Lift-Stay Order several months thereafter. (See Bankr. Dkt. No. 77.)



                                                 24
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 25 of 38




       Historically, courts have invoked two tests to address this question. Id. at 252. Under the

“pecuniary purpose” or “pecuniary interest” test, courts consider “whether a governmental

proceeding relates to public safety and welfare, which favors application of the stay exception, or

to the government’s interest in the debtor’s property, which does not.” Id. (citing In re Methyl

Tertiary Butyl Ether (“MTBE”) Prods. Liability Litig., 488 F.3d 112, 133 (2d Cir. 2007)); see

also In re Gen. Motors LLC Ignition Switch Litig., 69 F. Supp. 3d 404, 410 (S.D.N.Y. 2014)

(observing that “courts typically apply the ‘pecuniary purpose’ test, asking whether the

governmental action relates primarily to the government’s pecuniary interest in the debtor’s

property or to matters of safety and welfare” (citation, alteration, and some internal quotation

marks omitted)). If the court determines that a governmental action “is primarily for the purpose

of protecting a pecuniary interest,” then it should decline to lift the stay. Solis, 463 B.R. at 252

(citation omitted). 14 Under the second test—the “public policy” test—courts seek to distinguish

“between proceedings that adjudicate private rights and those that effectuate public policy,” and,

in the event the action furthers both such interests, the court will exempt an action from the

automatic stay if “the private interests do not significantly outweigh the public benefit from

enforcement.” Id. (citation omitted).

       The Second Circuit has yet to determine which of the two tests courts ought to apply, see

MTBE, 488 F.3d at 133 (“[W]e do not find it necessary to pass on the validity of these tests at

this time . . . .”); Gen. Motors, 69 F. Supp. 3d at 410 (observing that “the Second Circuit has



       14
          As Judge Bianco explained in Solis, some courts “have backed away from the
‘pecuniary purpose’ test” in favor of a “broader ‘pecuniary advantage’ test,” which asks “not
whether the governmental unit seeks property of the debtor’s estate, but rather whether the
specific acts that the government wishes to carry out would create a pecuniary advantage for the
government vis-à-vis other creditors.” Solis, 463 B.R. at 252 (citing United States v.
Commonwealth Cos., Inc. (In re Commonwealth Cos., Inc.), 913 F.2d 518, 523–25 (8th Cir.
1990); United States ex rel. Jane Doe 1 v. X, Inc., 246 B.R. 817, 820 (E.D. Va. 2000)).


                                                 25
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 26 of 38




never ruled on the validity of these tests”); Solis, 463 B.R. at 253 (noting same); FTC v.

Consumer Health Benefits Ass’n, No. 10-CV-3551, 2011 WL 2341097, at *2 (E.D.N.Y. June 8,

2011) (report and recommendation) (“The Second Circuit has yet to pass on the validity of any

particular test.”), and “there also appears to be some confusion in the case authority as to whether

both the pecuniary test and the public purpose test must be satisfied for an action to be exempted,

or whether one is sufficient,” Solis, 463 B.R. at 252 (gathering cases). However, the “tests are

overlapping to some extent,” id., and the Second Circuit “has found them to be met when cases

‘relate primarily to matters of public health and welfare, and the money damages sought will not

inure, strictly speaking, to the economic benefit of the states,’ but rather, are brought to further

‘significant areas of state policy,’” Gen. Motors, 69 F. Supp. 3d at 410 (alteration omitted)

(quoting MTBE, 488 F.3d at 133).

       The Court need not apply these tests to resolve the instant Motion. In light of the

principles outlined above, however, the Town’s attempt to assert a direct pecuniary injury, (see

Appellant’s Mem. 1), is fundamentally at odds with its underlying reliance on the police-powers

exception, which is indeed its last, best hope for having the automatic stay lifted yet again.

       But if the Town’s appellate standing cannot be predicated on a “direct[] and adverse[]”

pecuniary injury, see In re DBSD N. Am., Inc., 634 F.3d at 88–89, its only alternative basis for

surviving dismissal of its appeal is public interest standing. The Court has not located authority

that exhaustively considers the scope of public interest standing and formally holds that it may

be extended to municipal governments enforcing land-use and environmental regulations.

However, a number of courts have assumed that governmental units have appellate standing to

challenge bankruptcy court orders when acting in furtherance of their police and regulatory




                                                  26
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 27 of 38




powers, particularly where, as here, the challenged order involves a challenge to the automatic

stay.

        In Penn Terra Limited v. Department of Environmental Resources, Commonwealth of

Pennsylvania, 733 F.2d 267 (3d Cir. 1984), Pennsylvania’s Department of Environmental

Resources (“DER”) sought to lift the automatic stay in order to enforce a state court order

compelling the debtor, a defunct mining company, to undertake various environmental

remediation measures, id. at 270 & n.3. 15 The bankruptcy court declined to lift the automatic

stay, DER appealed, and the district court affirmed, reasoning that:

        although the DER’s action was ostensibly undertaken to enforce state
        environmental laws, the effect of the action, in light of the disparity between the
        costs and funds available to do the reclamation work, was to collect a money
        judgment against [the debtor]; the purpose was not only to enforce a regulation, but
        to exhaust the debtor’s assets.

Id. at 270 (record citation omitted). The district court, like the bankruptcy court before it, thus

relied on the so-called “exception to the [police-powers] exception,” which provides that

“actions to enforce money judgments are [subject to] the automatic stay, even if they otherwise

[are] in furtherance of the [s]tate’s police powers.” Id. at 272 & n.5. 16 The Third Circuit

reversed, concluding not only that DER’s action was an exercise of police and regulatory powers

subject to the police-powers exception, see id. at 274 (“DER seeks to force [the debtor] to rectify



        15
         Penn Terra has been called the “leading case on environmental exceptions to the
automatic stay.” Graham v. State of W. Va. (In re War Eagle Constr. Co., Inc.), 283 B.R. 193,
198 (S.D. W. Va. 2002).
        16
          At the time Penn Terra was decided, the “exception to the exception” was located in
what was then 11 U.S.C. § 362(b)(5). See Penn Terra, 733 F.2d at 272 (explaining that
“[s]ubsection 362(b)(5) . . . creates a further ‘exception to the exception’”). Subsequent
amendments to § 362 moved the “exception to the exception” to § 362(b)(4), where it remains to
this day. See 11 U.S.C. § 362(b)(4) (exempting from the automatic stay “the enforcement of a
judgment other than a money judgment, [that is] obtained in an action . . . by [a] governmental
unit to enforce [its] police or regulatory power” (emphasis added)).


                                                 27
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 28 of 38




harmful environmental hazards. No more obvious exercise of [Pennsylvania’s] power to protect

the health, safety, and welfare of the public can be imagined.”), but also that DER’s action did

not constitute the enforcement of a money judgment, id. at 274–78. As the Third Circuit

explained, a money judgment requires “(1) an identification of the parties for and against whom

judgment is being entered, and (2) a definite and certain designation of the amount which

plaintiff is owed by defendant.” Id. at 275. A proceeding to enforce that money judgment—

which the police-powers exception does not exempt from the automatic stay—arises “when,

having obtained a judgment for a sum certain, a plaintiff attempts to seize property of the

defendant in order to satisfy that judgment. It is this seizure of a defendant-debtor’s property, to

satisfy the judgment obtained by a plaintiff-creditor, which is proscribed by [the police-powers

exception].” Id. (footnote omitted). Because the purpose of DER’s action was to compel

environmental remediation, the court explained, it did not constitute the enforcement of a money

judgment:

       [I]t is clear to us that the proceeding initiated by DER in [state] [c]ourt was not to
       enforce a money judgment. Indeed, it could not have resulted even in the mere
       entry of a money judgment. DER brought its action in equity to compel the
       performance of certain remedial acts by [the debtor]. It did not seek the payment
       of compensation to the [state’s] coffers, and the injunction actually issued by the
       [state] [c]ourt did not direct such payment. This proceeding, therefore, could never
       have resulted in the adjudication of liability for a sum certain, an essential element
       of a money judgment. Since this action was in form and substance . . . not one to
       obtain a money judgment, it follows that it could not be one to enforce the payment
       of such a judgment.

Id. The court also considered—and rejected—the bankruptcy court’s reasoning that although

DER’s enforcement action sounded in equity, it was “in essence the attempted enforcement of a

money judgment” because it “[sought] a mandatory injunction requiring the debtor’s expenditure

of funds for the correction of [environmental] violations.” Id. at 277 (citation omitted). This

definition of “money judgment,” the court explained, was “unduly broad,” for “in contemporary



                                                 28
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 29 of 38




times, almost everything costs something. An injunction which does not compel some

expenditure or loss of moneys may often be an effective nullity.” Id. at 278. The court

continued:

       Here, the [state] [c]ourt injunction was, neither in form nor substance, the type of
       remedy traditionally associated with the conventional money judgment. . . . No
       monies were sought by the [state] as a creditor or obligee. The [state] was not
       seeking a traditional form of damages in tort or contract, and the mere payment of
       money, without more . . . could not satisfy the [state] [c]ourt’s direction to
       [undertake various environmental remediation measures]. Rather, the [state]
       [c]ourt’s injunction was meant to prevent future harm to, and to restore, the
       environment.

Id. But perhaps the most significant aspect of the Third Circuit’s decision, for purposes of

resolving the instant Motion, is that the court did not question DER’s standing to appeal the

bankruptcy court or district court’s orders. Despite no suggestion that DER had been “directly

and adversely affected pecuniarily” by the challenged order of the bankruptcy court, see In re

Zarnel, 619 F.3d at 160, the Third Circuit assumed that DER had standing to challenge the order.

       The parallels between this case and Penn Terra are striking. Here, like the DER in Penn

Terra, the Town won injunctive relief to compel a defendant (subsequently a debtor) to perform

certain environmental remediation activities. The most notable distinction is that here, the

Town’s enforcement action ultimately culminated in the appointment of a Receiver who took

charge of and eventually negotiated a sale of the property. But this form of relief is to be

distinguished from the paradigmatic enforcement of a money judgment, as described in Penn

Terra, in which “a plaintiff attempts to seize property of the defendant in order to satisfy [a

judgment for a sum certain].” Penn Terra, 733 F.2d at 275. As already discussed, the sole

purpose of the Receiver’s proposed sale was to generate funds for remediating the damaged

property, and any leftover proceeds were to be returned to Kaspar. Much like the facts in Penn

Terra, then, “[n]o monies [are] sought by the [Town] as a creditor or obligee”; “[t]he [Town] [is]



                                                 29
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 30 of 38




not seeking a traditional form of damages in tort or contract, and the mere payment of money,

without more, . . . [will] not satisfy” Justice O’Rourke’s March 2009 Consent Order and the

subsequent state court orders seeking to effectuate its directives. See id. at 278. The Town’s

enforcement action, and the equitable relief ordered in response, “[were] meant to prevent future

harm to, and to restore, the environment.” See id. Much as the Third Circuit assumed in Penn

Terra that the DER had appellate standing based on its protection of the public interest, this

Court now concludes that the Town has appellate standing to prosecute the instant appeal on the

same basis.

       The Court’s conclusion is consistent with case authority that has emerged in the years

after Penn Terra. In Word v. Commerce Oil Co. (In re Com. Oil Co.), 847 F.2d 291 (6th Cir.

1988), Tennessee’s Commissioner of Health and Environment (the “Commissioner”) sought to

lift the automatic stay in order to fix liability for civil penalties and damages against the

defendant, who had illegally discharged pollutants into a local waterway, id. at 292. The

Bankruptcy Court determined that the Commissioner’s “review and determination of civil fines

and penalties was an action on a claim against the debtor’s estate,” and therefore fell outside the

police-powers exception. Id. at 292–93. The Commissioner appealed, and the district court

affirmed. Id. at 293. Applying the pecuniary purpose and public policy tests, the Sixth Circuit

reversed, concluding that “the actions of the [Commissioner] in this case were regulatory in

nature and therefore f[e]ll within the police power exception to the automatic stay.” Id. at 295;

see also id. (observing that although “the state’s actions should have been stayed under

11 U.S.C. § 362 if the state was seeking a monetary sum merely as collection of a debt or as

compensation for reclamation it had already performed[,]” in fact, the Commissioner’s actions

“ha[d] not been undertaken for primarily pecuniary purposes[:] Neither the initial assessment,




                                                  30
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 31 of 38




nor the administrative review of the assessment was primarily an adjudication of private rights or

interests in the debtor’s estate”); id. at 296 (“[I]t is difficult to see what pecuniary advantage the

state sought to gain in the debtor’s estate or what pecuniary purpose would be served assessing

civil liability against [the defendant].”). As in Penn Terra, the Sixth Circuit implicitly

recognized the state government’s standing to appeal an order of the Bankruptcy Court when its

action was “regulatory in nature” and was not “undertaken for primarily pecuniary purposes.”

See id. at 295.

        Similarly, in In re Bankruptcy Appeal of Allegheny Health, Education & Research

Foundation, 252 B.R. 309 (W.D. Pa. 1999), the Pennsylvania Attorney General (the “AG”)

sought to lift the automatic stay to enforce a state court order that would prevent the

defendants—various institutions in a “statewide umbrella system of healthcare institutions”—

from disposing of assets or tampering with the composition of their respective boards of

directors, id. at 316. The bankruptcy court declined to lift the stay, and the AG appealed. See id.

at 316–20. On appeal, the district court concluded that the AG’s state court action fell within the

police powers exception, as the AG was acting in “its role as the sole champion of the public

health, safety and welfare in matters affecting charitable trusts and foundations for which the

public is an intended beneficiary.” Id. at 328; see also id. (“The Commonwealth’s actions relate

primarily to protection of the public health and welfare and not to advance a private, pecuniary

interest, and are to effectuate the public interest, not to adjudicate private rights . . . .”). As in

Penn Terra and Commerce Oil, the court assumed that the governmental unit, acting in

furtherance of its police and regulatory power, had standing to appeal an adverse order of the

bankruptcy court. Likewise, in FTC v. First Alliance Mortgage Co. (In re First Alliance

Mortgage Co.), 264 B.R. 634 (C.D. Cal. 2001), the district court assumed that Massachusetts,




                                                   31
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 32 of 38




Illinois, and Florida—all of whom, the court concluded on appeal, were acting pursuant to the

police-powers exception—had appellate standing to challenge a bankruptcy order finding that

the exception did not apply, see id. at 643, 645–51.

       In view of this authority, and for the reasons already discussed, the Court holds that the

Town has standing to prosecute its appeal based on its representation of the public interest. 17, 18

               3. Equitable Mootness

       As noted supra, on November 23, 2020, the Court directed the Parties to submit

supplemental briefs explaining why the Town’s underlying appeal has not been rendered moot

by subsequent developments in the Bankruptcy Court. As the Town has represented to

numerous judges over the course of more than a decade, its sole objective is to remediate the

environmental damage on Kaspar’s property. Thus, the Town seemingly should have welcomed

Judge Morris’s November 17, 2020 order authorizing Kaspar to retain and employ ECMS, who

“[will] spearhead [Kaspar’s] rehabilitation plan on [the subject] [p]roperty, confirm [that] any

and all hazardous materials [are] removed from the [p]roperty[,] and coordinate the remediation

with the [NYSDEC] to ensure it meets all New York State requirements.” (See Retention Order




       17
          In concluding that the Town has standing to prosecute its appeal, the Court does not
mean to conflate public interest standing with the police-powers exception, each of which
remains a distinct doctrine. But as the foregoing analysis suggests, these doctrines implicate
many of the same questions. Indeed, to the extent a court’s application of the police-powers
exception leaves public-interest standing as the only plausible ground for appellate standing, as
in the cases just discussed, it is clear these doctrines are closely intertwined.
       18
         Because the Court concludes that the Town has standing to appeal the Reinstatement
Order based on its representation of the public interest, and because that prong of the
Reinstatement Order reimposing the automatic stay clearly affects the Town’s ability to
prosecute its enforcement action, the Court need not address that portion of the Reinstatement
Order addressing the Receiver, and thus, it need not reach Appellee’s prudential standing
argument, (see Appellee’s Mem. 16–18).


                                                 32
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 33 of 38




2; Debtor’s ECMS Appl. 1–2.) This rehabilitation, after all, has been the whole point of the

Town’s dogged 14-year battle.

       But although the Court provided the Town with 10 pages in which to address the issue of

mootness, the Town filed a single page as its response to the Court’s Order. (See Appellant’s

Suppl. Br. 1.) Two of the three paragraphs in the Town’s submission recount the basic

procedural history of the appeal and summarize the Town’s argument on appeal. In its third

paragraph, the Town finally turns to the question posed by the Court, asserting in conclusory

fashion that “[t]he retention of ECMS as environmental consultant does not moot the issues

raised in the appeal of [the Town] and therefore it would also not moot the motion to dismiss.”

(Id.) Although the Town acknowledges that “ECMS will assist [Kaspar] in the elimination of

hazardous waste,” it then states that the Town’s legal rights “are neither assisted nor degraded by

the work of ECMS.” (Id.) Not a single case is cited. In short, the Town had no answer for the

Court’s inquiry, which is perhaps to be expected given the increasingly tenuous legal position in

which the Town finds itself.

       Constitutional mootness “is a doctrinal restriction stemming from the Article III

requirement that federal courts decide only live cases or controversies; a case is moot if ‘the

parties lack a legally cognizable interest in the outcome’ of the case.” In re Zarnel, 619 F.3d at

162 (quoting Fox v. Bd. of Trs. of State Univ. of N.Y., 42 F.3d 135, 140 (2d Cir. 1994)). The

mootness doctrine comes into play “when interim relief or events have eradicated the effects of

the defendant’s act or omission, and there is no reasonable expectation that the alleged violation

will recur.” Irish Lesbian & Gay Org. v. Giuliani, 143 F.3d 638, 647 (2d Cir. 1998).

       In the bankruptcy context, courts have developed a distinct, albeit related doctrine known

as “equitable mootness,” which is a “prudential doctrine under which the district court may




                                                 33
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 34 of 38




dismiss a bankruptcy appeal ‘when, even though effective relief could conceivably be fashioned,

implementation of that relief would be inequitable.’” R2 Invs., LDC v. Charter Commc’ns, Inc.

(In re Charter Commc’ns, Inc.), 691 F.3d 476, 481 (2d Cir. 2012) (quoting Off. Comm. of

Unsecured Creditors of LTV Aerospace & Def. Co. Inc. v. Off. Comm. of Unsecured Creditors of

LTV Steel Co., Inc. (In re Chateaugay Corp.), 988 F.2d 322, 325 (2d Cir. 1993) (“Chateaugay

I”)); see also Deutsche Bank AG v. Metromedia Fiber Network, Inc. (In re Metromedia Fiber

Network, Inc.), 416 F.3d 136, 143–44 (2d Cir. 2005) (noting that “[e]quitable mootness is a

doctrine distinct from constitutional mootness, though they have been discussed in the same

breath”). The equitable mootness doctrine has emerged “in response to the particular problems

presented by the consummation of plans of reorganization under Chapter 11,” and it is

“grounded in the notion that, with the passage of time after a judgment in equity and

implementation of that judgment, effective relief on appeal becomes impractical, imprudent, and

therefore inequitable.” Beeman v. BGI Creditors’ Liquidating Tr. (In re BGI, Inc.), 772 F.3d

102, 107 (2d Cir. 2014) (citations omitted). In contrast to constitutional mootness, which

depends on whether there is a justiciable case or controversy, equitable mootness “is concerned

with whether a particular remedy can be granted without unjustly upsetting a debtor’s plan of

reorganization.” Charter Commc’ns, 691 F.3d at 481; see also Metromedia, 416 F.3d at 144

(“Equitable mootness is a prudential doctrine that is invoked to avoid disturbing a reorganization

plan once implemented.”); U.S. Bank Nat’l Ass’n v. Windstream Holdings, Inc. (In re

Windstream Holdings, Inc.), No. 20-CV-4276, 2020 WL 6434762, at *2 (S.D.N.Y. Nov. 2,

2020) (explaining that “[e]quitable mootness does not deprive a court of jurisdiction over a case

in the same way that constitutional mootness does[,]” because whereas “[c]onstitutional

mootness stems from a court’s ‘inability’ to grant effective relief, . . . the doctrine of equitable




                                                  34
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 35 of 38




mootness describes a court’s ‘unwillingness to alter the outcome’ of a bankruptcy proceeding”

(citation omitted)). Application of the doctrine “admits of considerable flexibility,” In re BGI,

Inc., 772 F.3d at 107, requiring the district court “to carefully balance the importance of finality

in bankruptcy proceedings against the appellant’s right to review and relief,” Charter Commc’ns,

691 F.3d at 481. Indeed, the Second Circuit has admonished courts to apply the doctrine “with a

scalpel rather than an axe.” Id. (citation omitted).

       Dismissing an appeal based on equitable mootness “is appropriate when the appellant has

made no effort to obtain a stay and has permitted such a comprehensive change of circumstances

to occur as to render it inequitable for the appellate court to reach the merits of the appeal.”

Chateaugay I, 988 F.2d at 325 (citation and internal quotation marks omitted); see also B & M

Inv., LLC v. Calise (In re Calise), 354 F. App’x 510, 513 (2d Cir. 2009) (summary order)

(observing that the equitable mootness doctrine is appropriately “applied in two situations: when

an unstayed order has resulted in some comprehensive change in circumstances, and when a

reorganization is substantially consummated” (citation and alteration omitted)); Parker v. Motors

Liquidation Co. (In re Motors Liquidation Co.), 430 B.R. 65, 80 (S.D.N.Y. 2010) (recognizing

that equitable mootness has been applied when a reorganization is “substantially consummated”

and when an unstayed order has resulted in a “comprehensive change in circumstances” (citation

omitted)); RM 18 Corp. v. Aztex Assocs., L.P. (In re Malese 18 Corp.), 426 B.R. 44, 48

(E.D.N.Y. 2010) (same); Kenton Cnty. Bondholders Comm. v. Delta Air Lines, Inc. (In re Delta

Air Lines, Inc.), 374 B.R. 516, 522 (S.D.N.Y. 2007) (same). As the Supplemental Briefing Order

suggested, the Court is focused on whether there has indeed been a “comprehensive change in




                                                 35
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 36 of 38




circumstances.” See Chateaugay I, 988 F.2d at 325. 19 As noted, the Town did not move for a

stay of the Bankruptcy Court’s Reinstatement Order. (Appellee’s Mot. 9 ¶ 19; see generally

Bankr. Dkt.) Now, over a year after the Bankruptcy Court reinstated the automatic stay,

Kaspar’s Chapter 11 proceeding has continued to progress, and the Bankruptcy Court has

approved Kaspar’s retention of an environmental consultant to oversee and coordinate the

rehabilitation of Kaspar’s property—the same relief the Town has long sought.

       Of course, “[i]n both cases of substantial consummation and a comprehensive change in

circumstances, an appellant may avoid [equitable] mootness on appeal by showing that all of the

following factors are met:

       (a) the court can still order some effective relief,

       (b) such relief will not affect the re-emergence of the debtor as a revitalized
           corporate entity,

       (c) such relief will not unravel intricate transactions so as to knock the props out
           from under the authorization for every transaction that has taken place and
           create an unmanageable, uncontrollable situation for the Bankruptcy Court,

       (d) the parties who would be adversely affected by the modification have notice of
           the appeal and an opportunity to participate in the proceedings, and

       (e) the appellant pursue[d] with diligence all available remedies to obtain a stay of
           execution of the objectionable order . . . if the failure to do so creates a situation
           rendering it inequitable to reverse the orders appealed from.




       19
          The second situation in which equitable mootness is applicable—i.e., substantial
consummation of a debtor’s plan of reorganization—is statutorily defined in 11 U.S.C. § 1101,
which provides that a reorganization is substantially consummated when there has been “(A)
transfer of all or substantially all of the property proposed by the plan to be transferred; (B)
assumption by the debtor or by the successor to the debtor under the plan of the business or of
the management of all or substantially all of the property dealt with by the plan”; and, finally,
“(C) commencement of the distribution under the plan.” In re BGI, Inc., 772 F.3d at 108
(quoting 11 U.S.C. § 1101(2)). The Court need not address this second scenario.


                                                  36
        Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 37 of 38




In re Malese 18 Corp., 426 B.R. at 48–49 (quoting Frito-Lay, Inc. v. LTV Steel Co., Inc. (In re

Chateaugay Corp.), 10 F.3d 944, 952 (2d Cir. 1993) (“Chateaugay II”)); see also In re Delta Air

Lines, Inc., 374 B.R. at 523 (reciting the same five factors and observing that “[w]hile the Court

of Appeals has not expressly formulated a test for when a ‘comprehensive change of

circumstances’ renders it inequitable to hear an appeal, courts have found the same five equitable

considerations listed above that can defeat a claim of mootness in the context of ‘substantial

consummation’ to be instructive as well in the context of a ‘comprehensive change of

circumstances’”). Of these five factors, the fifth is the most consequential. See In re

Metromedia Fiber Network, Inc., 416 F.3d at 144–45 (concluding that an appeal was equitably

moot in light of the appellant’s failure to seek a stay of the challenged order and describing this

factor as a “[c]hief consideration” in the relevant analysis); Chateaugay I, 988 F.2d at 326 (“The

party who appeals without seeking to avail himself of that protection does so at his own risk.”);

In re Malese 18 Corp., 426 B.R. at 49 (dismissing an appeal as equitably moot based on the

appellant’s failure “diligently [to] pursue[] a stay of proceedings pending appeal,” and invoking

the Second Circuit’s conclusion “that a party’s failure to seek a stay of a bankruptcy order on

appeal weighs heavily in favor of finding equitable mootness”). Indeed, the Second Circuit

“insist[s] that a party seek a stay even if it may seem highly unlikely that the bankruptcy court

will issue one.” In re Metromedia Fiber Network, Inc., 416 F.3d at 144. Thus, “[i]n the absence

of any request for a stay, the question is not solely whether [a court] can provide relief without

unraveling the [plan of reorganization], but also whether [a court] should provide such relief in

light of fairness concerns.” Id. at 145 (citing Chateaugay II, 10 F.3d at 952–53; Chateaugay I,

988 F.2d at 325).




                                                 37
          Case 7:20-cv-00393-KMK Document 26 Filed 03/31/21 Page 38 of 38




       The Court is not yet prepared, based on the limited factual record and briefing before it,

to dismiss the Town’s appeal as equitably moot. To resolve the narrow, jurisdictional question

presented by the instant Motion—namely, whether the Town has standing to prosecute its

appeal—the Court need not make the prudential determination encompassed by the equitable

mootness doctrine. But given the principles discussed above, the Town’s puzzling failure to seek

a stay of the Reinstatement Order spells trouble for its prospects on the merits of the underlying

appeal, particularly in light of subsequent developments in the Bankruptcy Court. Should the

Town nevertheless push ahead on its appeal, it should be prepared to muster more than a single

page—and perhaps even a case citation or two—in response to this issue.

                                         III. Conclusion

       For the foregoing reasons, Appellee’s Motion is DENIED. The Clerk of Court is

respectfully directed to terminate the pending Motion, (Dkt. No. 12).

SO ORDERED.

 Dated:    March 31, 2021
           White Plains, New York

                                                            KENNETH M. KARAS
                                                           United States District Judge




                                                38
